DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 14-22 in the reply filed on 5/18/2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boarman et al (US 20180023873) in view of Visin et al (US 20160258664).
Regarding claim 1, Boarman teaches an ice maker (52) for a refrigerator appliance (50) defining a vertical direction, a lateral direction, and a transverse direction (Fig. 1), the ice maker comprising: an ice making assembly (Fig. 4) defining a receiving chamber (54) in fluid communication with an air duct (182, 186); and a mold assembly (70) removably mounted (112, 72, paragraph 0044) to the ice making assembly, the mold assembly comprising: a frame (82) configured for receipt within the receiving chamber of the ice making assembly but fails to explicitly teach a heat exchanger mounted to the frame and defining a mold support surface; and a flexible mold positioned on the mold support surface and being supported by the heat exchanger such that the flexible mold is in thermal communication with the heat exchanger and defines a mold cavity configured to receive a liquid.
However, Visin teaches a heat exchanger (40) mounted to the frame (66, corresponds to 82 of Boarman) and defining a mold support surface (36); and a flexible mold (26, paragraph 0033) positioned on the mold support surface and being supported by the heat exchanger (Figs. 9-10) such that the flexible mold is in thermal communication with the heat exchanger (paragraph 0041) and defines a mold cavity (32) configured to receive a liquid (liquids, paragraph 0041) to provide efficient cooling a bottom surface of each ice forming cavity on the ice tray, thereby promoting quick and efficient ice formation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of Boarman to include a heat exchanger mounted to the frame and defining a mold support surface; and a flexible mold positioned on the mold support surface and being supported by the heat exchanger such that the flexible mold is in thermal communication with the heat exchanger and defines a mold cavity configured to receive a liquid in view of the teachings of Visin to provide efficiently cooling a bottom surface of each ice forming cavity on the ice tray, thereby promoting quick and efficient ice formation.
Regarding claim 10, the combined teachings teach all the limitations of claim 10, including a refrigerator (50) defining a vertical direction, a lateral direction, and a transverse direction (Fig. 2), the refrigerator comprising: a cabinet (Figs. 1-2) that defines a chilled chamber (60) ; a door (56, 58) rotatably mounted to the cabinet and configured to open and close the chilled chamber; an icebox (54 located in 56) provided in the door, the icebox defining an ice making chamber (paragraph 0032).  See rejection of claim 1. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boarman et al (US 20180023873) in view of Visin et al (US 20160258667) and in further view of Voglewede et al (US 20060086134).
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach wherein a bottom of the flexible mold is dome shaped.
However, Voglewede teaches a bottom of the flexible mold is dome shaped (132, Fig. 5) to provide a compact icemaker.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include bottom of the flexible mold is dome shaped in view of the teachings of Voglewede to provide a compact icemaker.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boarman et al (US 20180023873) in view of Visin et al (US 20160258667) and in further view of Velazquez et al (US 20120279246).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach the mold assembly is one of a plurality of distinct mold assemblies each having differently shaped three-dimensional mold cavities, wherein each of the plurality of distinct mold assemblies is configured for receipt within the receiving chamber of the housing.
However, Velazquez teaches wherein each of mold assemblies is configured for receipt within the receiving chamber of the housing (paragraph 0052, 20 is detachably disposed in 10) to allow for removal of the ice making tray.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include wherein each of mold assemblies is configured for receipt within the receiving chamber of the housing in view of the teachings of Velazquez to allow for removal of the ice making tray.
The combined teachings teach the invention as described above but fails to explicitly teach the mold assembly is one of a plurality of distinct mold assemblies each having differently shaped three-dimensional mold cavities.
Additionally, Applicant has not disclosed that having the mold assembly is one of a plurality of distinct mold assemblies each having differently shaped three-dimensional mold cavities does anything more than produce the predictable result of different shaped ice. Since it has been held that changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the mold assemblies of the combined teachings and meet the claimed limitations in order to provide the predictable results of different shaped ice.
Allowable Subject Matter
Claims 2-9, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 11, the subject matter which is considered to distinguish from the closest prior art of record, Boarman et al (US 20180023873) and Visin et al (US 20160258667). The prior art of record teaches an ice making assembly in contrast to the claimed features of the ice making assembly comprises: a housing forming the receiving chamber; a latch attached to a front wall of the housing and being configured to retain the mold assembly within the receiving chamber of the housing; and a spring configured to bias the latch in the vertical direction, and wherein a rear surface of the latch contacts a front face of the frame when the mold assembly is inserted into the receiving chamber of the housing.
Regarding claim 20, the subject matter which is considered to distinguish from the closest prior art of record, Migishima et al (US 20180202699) and Lee et al (US 20210372686). Migishima teaches a lifter and Lee teaches at least one lifter configured to contact and deform the flexible mold in contrast to the claimed features of a mold assembly configured to be inserted into an ice maker, the mold assembly comprising: a frame; a heat exchanger attached to the frame and defining a mold support surface; a flexible mold in thermal communication with the mold support surface, the flexible mold defining a cavity configured to receive a liquid; at least one lifter configured to contact and deform the flexible mold; and a partition attached to the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763